19-3736
     Wang v. Garland
                                                                                   BIA
                                                                           A078 038 217


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of December, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            REENA RAGGI,
10            DENNY CHIN,
11                 Circuit Judges.
12   _____________________________________
13
14   WEIWEN WANG, AKA WEI-WEN WANG,
15            Petitioner,
16
17                     v.                                        19-3736
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Stuart Altman, Esq., Law Office
25                                     of Stuart Altman, New York, NY.
26
27   FOR RESPONDENT:                   Brian M. Boynton, Acting
28                                     Assistant Attorney General; Claire
29                                     L. Workman, Senior Litigation
30                                     Counsel; Rosanne M. Perry, Trial
31                                     Attorney, Office of Immigration
 1                                 Litigation, United States
 2                                 Department of Justice, Washington,
 3                                 DC.
 4
 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is GRANTED.

 9         Petitioner Weiwen Wang, a native and citizen of the

10   People’s Republic of China, seeks review of an October 17,

11   2019, decision of the BIA denying his motion to reopen.            In

12   re Weiwen Wang, No. A 078 038 217 (B.I.A. Oct. 17, 2019).         We

13   assume the parties’ familiarity with the underlying facts and

14   procedural history.

15         We review the denial of a motion to reopen for abuse of

16   discretion.    See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168–

17   69 (2d Cir. 2008).     Contrary to Wang’s argument, the BIA did

18   not   deny    his   motion   as   untimely   but    rather,   assumed

19   timeliness, and denied it on the merits.           The BIA may deny a

20   motion to reopen if the movant fails to establish his prima

21   facie eligibility for the underlying relief sought.           See INS

22   v. Abudu, 485 U.S. 94, 104 (1988).

23         For a non-permanent resident, like Wang, to be eligible

24   for cancellation, he must have accrued ten years of continuous
                                       2
 1   physical   presence    in   the       United     States.    8     U.S.C.

 2   § 1229b(b)(1)(A).     In Pereira v. Sessions, the Supreme Court

 3   held that the Immigration and Nationality Act unambiguously

 4   requires a notice to appear (“NTA”) to include a hearing time

 5   and place to trigger the “stop-time rule” and halt the accrual

 6   of physical presence.       138 S. Ct. 2105, 2113–14 (2018).

 7   After Pereira, the BIA held that when an NTA omits hearing

 8   information, the accrual of time stops when the missing

 9   information is subsequently provided.           See Matter of Mendoza-

10   Hernandez, 27 I. & N. Dec. 520, 529 (B.I.A. 2019).

11       In Niz-Chavez, the Supreme Court rejected the BIA’s

12   position, holding that a subsequent notice of a hearing’s

13   date, time, and place does not cure a NTA which lacked this

14   information for purposes of the stop-time rule.                 See Niz-

15   Chavez v. Garland, 141 S. Ct. 1474, 1485–86 (2021).              Rather,

16   the Supreme Court required that the Government issue a single

17   NTA containing all statutorily required information if it was

18   to invoke the stop-time rule.          Id.     In light of Niz-Chavez,

19   the BIA erred in determining that the stop-time rule was

20   triggered as to Wang upon the December 22, 1999 service of a

21   Notice of Hearing, which provided his hearing’s date and time,

22   and, therefore, holding that Wang prima facie failed to
                                       3
1    satisfy the eligibility requirement of ten years continuous

2    presence     for    cancellation          of    removal.         See      8 U.S.C.

 3   § 1229b(b)(1)(A); Abudu, 485 U.S. at 104.

 4           Wang’s    remaining        argument         that   the   agency     lacked

 5   jurisdiction over his removal proceedings is foreclosed by

 6   Banegas Gomez v. Barr, 922 F.3d 101, 110–12 (2d Cir. 2019).

 7   In Banegas Gomez, we held that Pereira addresses a “narrow

 8   question” regarding the stop-time rule and does not “void

 9   jurisdiction in cases in which an NTA omits a hearing time or

10   place.”     Id. at 110 (internal quotation marks omitted).                      The

11   Supreme Court’s ruling in Niz-Chavez similarly focuses on the

12   stop-time        rule,   and       does       not     address    the      agency’s

13   jurisdiction,       which     is    governed         by    regulation     not   the

14   statutory provision relevant to the stop-time rule.                       See Niz-

15   Chavez, 141 S. Ct. at 1481; Banegas Gomez, 922 F.3d at 111–

16   12. 1

17           For the foregoing reasons, the petition for review is

18   GRANTED, the BIA’s October 17, 2019 decision is VACATED, and

19   this case is REMANDED to the BIA for further proceedings.                       All




     1  The government does not argue, and we therefore do not consider, whether
     Wang’s accrual of continuous presence was halted upon entry of a final order of
     removal, but we do not foreclose consideration of this question on remand.
                                               4
1   pending    motions   and   applications   are   DENIED   and   stays

2   VACATED.

3                                  FOR THE COURT:
4                                  Catherine O’Hagan Wolfe,
5                                  Clerk of Court




                                     5